Citation Nr: 1212623	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychological disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to October 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The November 2006 rating decision found that a previously denied service connection claim for post traumatic stress disorder (PTSD) was confirmed and continued.  

The Veteran testified at a video conference hearing conducted by the undersigned Veterans Law Judge in December 2008.  A transcript of this hearing has been incorporated with the Veteran's claims folder.

In February 2009, the Board remanded this claim, at that time characterized as whether new and material evidence had been obtained to reopen a claim for entitlement to service connection for PTSD.

The Board later, in February 2011, determined that new and material evidence had been submitted to reopen the claim seeking service connection for PTSD.  The Board at that time also observed that the Veteran also had received diagnoses other than PTSD, including depression.  The RO, however, limited the prior adjudications of the Veteran's claim to just consideration of PTSD.  So there was no finality insofar as these additional diagnoses other than PTSD, in turn meaning no requirement that the Veteran first submit new and material evidence to reopen the claim to the extent it is predicated on mental illness other than PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

However, added the Board, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit Court recently held, among other things, that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board must consider these other diagnoses when readjudicating the claim for PTSD on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2011, the Board agreed with the RO, with respect to the issue of entitlement to service connection for PTSD and reopened the claim on the basis of new and material evidence.  But instead of then immediately readjudicating the claim on its underlying merits, the Board instead remanded the claim to the RO via the Appeals Management Center (AMC) for further development and including the additional psychological diagnoses.  The claim is now ready for appellate consideration.


FINDING OF FACT

The Veteran's anxiety disorder is related to active service.


CONCLUSION OF LAW

The Veteran's anxiety disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The first question that must be addressed, therefore, is whether incurrence of a psychiatric disorder is factually shown during service.  The Board concludes it was not. 

The service treatment records are absent for complaints, findings or diagnoses of a psychiatric disorder during service.  On the clinical examination for enlistment into service in February 1966, the Veteran's psychiatric health was evaluated as normal.  Inadequate personality was diagnosed in October 1966.  An April 1966 treatment record includes a diagnosis of probable schizoid personality.  The Veteran's separation examination report, conducted in October 1968, also shows that the Veteran's psychiatric health was clinically evaluated as normal.  By regulation, service connection may not be granted for a personality disorder of itself.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Notably, the Veteran has not contended that he has a personality disorder that is related to his service nor has he claimed service connection for a personality disorder.  Thus, there is no medical evidence that shows that the Veteran suffered from a compensable psychiatric disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober,10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  There was no psychiatric condition noted in service.



When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the appellant clearly has a current psychiatric disability.  The Veteran has been diagnosed with major depression and generalized anxiety disorder (see May 1997 private psychiatric examination), dysthymic disorder (see October 1997 private psychiatric examination report), major depressive disorder (see October 1998 VA discharge summary and July 2001 VA mental disorders examination), manic depression (see October 2005 private history and physical report), depressive disorder (see March 2006 VA discharge summary), PTSD (see December 2006, December 2007, and March and October 2008 progress notes).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  38 C.F.R. § 4.125(a) (2011) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

With respect to PTSD, the remaining question is whether there is evidence that establishes combat or credible supporting evidence that a claimed in-service stressor occurred as well as medical evidence of a relationship between the verified in-service stressor and the diagnosis of PTSD.

As reported by the Board in February 2011, with respect to the Veteran's asserted stressors, the record is unclear as to whether the Veteran "engaged in combat with the enemy."  In this regard, the Veteran's DD Form 214 notes he served as a supply clerk.  However, it is unclear whether the Veteran, or the Veteran's unit, "engaged in combat with the enemy."  If so, the provisions of 38 U.S.C.A. § 1154(b) would apply. 

A review of the claims file reflects that the Veteran contends multiple combat-related stressors.  Specifically, the Veteran contends that during 1967 and 1968, while serving with the 574th S&S Company, he was stationed in the Mekong Delta Region and had to go up and down the river to pick up supplies.  He also notes that he was flown by helicopter to jungle locations to deliver supplies.  Further, the Veteran reported that he was fearful for his life.  The Board observes none of the Veteran's stressors have been verified.  Indeed, the Board notes that a February 2008 Formal Finding from the Joint Services Records Research Center (JSRRC) notes that the Veteran's stressor cannot be verified because he did not provide enough specific detail in order to establish verification.  Unfortunately the Veteran never specifies a specific date, a specific event, or a specific enough place to verify the claimed stressor.

Alternatively, the Board noted that recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010). 

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran's DD Form 214 indicates that the Veteran did serve in the Republic of Vietnam during the Vietnam Era, as indicated by the Veteran's receipt of the Vietnam Service Medal, the Vietnam Campaign Medal and his DD 214.  It would appear consistent with the circumstances of the Veteran's service that he likely experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone is therefore sufficient to establish a stressor of threat due to fear of hostile military activity while serving in Vietnam.  See id.  

Furthermore, the Veteran stated in a March 2000 VA readjustment counseling session report that while in Vietnam he was scared and felt that his life was under extreme threat of serious injury or of being taken prisoner.  The Veteran further noted that these feelings of fear made the Veteran feel horrified and helpless.  Additionally, there are, as above noted, VA treatment reports that provide the Veteran with a diagnosis of PTSD.  However, since there is no diagnosis of PTSD by a VA or VA-contracted psychiatrist or psychologist based on fear of hostile military activity, the case was remanded in February 2011 so that an opinion could be obtained as to whether this stressor is sufficient to support a diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  If any of the Veteran's other claimed stressors are verified, the examining psychiatrist or psychologist should also consider a diagnosis based on such stressor(s).

Review of the February 2011 VA psychiatric examination report, conducted pursuant to the Board's February 2011 remand, shows that the Veteran was examined by a clinical psychologist.  The examiner commented that the Veteran was last afforded a VA mental health compensation and pension examination in March 2008, at which time he was noted to have provided responses to some questions which were deemed to be exaggerated or misleading.  At that time, the supplied diagnoses included depression and antisocial personality disorder.  A diagnosis of PTSD was not provided at that time.  The examiner additionally mentioned that since the March 2008 examination the Veteran had been in receipt of VA mental health services, at which time the following diagnoses had been consistently provided:  depression, not otherwise specified (NOS); anxiety, NOS; history of major depressive disorder with psychotic features; history of bipolar disorder; and a reference to a past diagnosis of antisocial personality disorder.  

The examiner added that PTSD had been most recent diagnosed in September 2006.  As above noted, diagnoses of PTSD dated after that are of record.  In any event, the examiner commented that the record was devoid of a finding of a full listing of symptoms related to a diagnosis of PTSD and no detailed history sufficient to substantiate that diagnosis.  The examiner added that, however, over the past decade, consistent diagnoses of, in pertinent part, depression with anxiety had been provided.  Following his examination of the Veteran, the examining licensed psychologist, opined that the Veteran did not meet the diagnostic criteria for PTSD.  

The examiner added, however, that the Veteran's symptoms of sleep disturbance, nightmares, and feeling on edge could be described by a diagnosis of anxiety disorder, NOS.  Of significant note, the examiner additionally opined that this diagnosis is considered at least as likely as not to be related to the Veteran's report of stressor events during his military service given the description of the time of onset and their content.  He added that the Veteran continued to present symptoms of depression; however, the Veteran informed the examiner that his symptoms relating to depression were not related to his military service.  The examiner therefore opined that it was not at least as likely as not that the depression was related to the Veteran's military service.  The supplied diagnoses included anxiety disorder, NOS.  In supplying a Global Assessment of Functioning (GAF) score of 50, the examiner commented that only half of the GAF score provided was attributable to the "anxiety disorder diagnosis which is considered to be service related."  As there is no opinion of record to the contrary, the Board finds that service connection is warranted for the Veteran's anxiety disorder.


ORDER

Entitlement to service connection for anxiety disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


